DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 February 2022.
Applicant's election with traverse of Group I, Claims 1-15 in the reply filed on 7 February 2022 is acknowledged.  The traversal is on the ground(s) that the applicant has amended the claims and the new claims are allowable and should therefore be rejoined. This is not found persuasive because the newly amended claims are still rejected as seen below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (WO 2014/130431, from the IDS dated 17 July 2019, hereinafter referred to as “Ghosh ‘431”) in view of Dipankar Ghosh (WO 2015/094915, from the IDS dated 7 July 2019, hereinafter referred to as “Ghosh ‘915”).
As to Claim 1: Ghosh ‘431 teaches a polymer composite suitable for electromagnetic interference comprising a lossy polymeric matrix such as a fluorocarbon based polymeric matrix, and ceramic particles that may be copper oxide (CuO) particles (Abstract). Ghosh ‘431 further teaches an example wherein the dielectric loss material is 40 wt% and the remaining 60 wt. % is CuO filler (Pg 16, Lines 1-5, Example 2).
Ghosh ‘ 431 does not explicitly teach that the low-dielectric loss matric material has a dielectric loss tangent in the range of about 0.0001 to about 0.004.

As to Claim 2: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra). Ghosh ‘431 further teaches an example wherein the amount of the CuO particles is 74.16 wt. % (Pg. 16, Lines 1-5, Example 3).
As to Claims 3 and 4: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra).
Ghosh ‘431 does not explicitly teach that the matrix material is a polymer or includes silicone.
However, Ghosh ‘915 teaches that suitable matrix materials include silicone or polytetrafluoroethylene, both of which have dielectric loss tangents within the claimed range (Pg. 2, Lines 26-33). Ghosh’ 431 and Ghosh ‘915 are analogous art in that they are from the same field of endeavor, namely electromagnetic interference materials comprising a polymeric matrix and a particle. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the silicone or polytetrafluoroethylene of Ghosh ‘915 as the matrix material of Ghosh ‘431 because Ghosh ‘915 teaches that silicone and polytetrafluoroethylene are functional equivalents to PVDF (Pg. 2, Lines 26-33) which is taught as a matrix material in Ghosh ‘431. 
As to Claims 3 and 5: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra).
Ghosh ‘431 does not explicitly teach that the matrix material is a polymer or includes PTFE.
However, Ghosh ‘915 teaches that suitable matrix materials include silicone or polytetrafluoroethylene, both of which have dielectric loss tangents within the claimed range (Pg. 2, Lines 26-33). Ghosh’ 431 and Ghosh ‘915 are analogous art in that they are from the same field of endeavor, namely electromagnetic interference materials comprising a polymeric matrix and a particle. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the silicone or polytetrafluoroethylene of Ghosh ‘915 as the matrix material of Ghosh ‘431 because Ghosh ‘915 teaches that silicone and polytetrafluoroethylene are functional equivalents to PVDF (Pg. 2, Lines 26-33) which is taught as a matrix material in Ghosh ‘431. 
As to Claims 7 and 8: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra). Ghosh ‘431 further teaches that mixer ceramic particles such as aluminum oxide or aluminum nitride can be added (Pg. 10, Lines 14-18).
As to Claims 9-11: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra). Ghosh ‘431 further teaches an example wherein 0.40 wt% of carbon black filler is added to the polymer and CuO composition (Pg. 16, Lines 1-5, Example 4).
As to Claim 12: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra).
	Ghosh ‘431 does not teach the addition of magnetic fillers.
	However, Ghosh ‘915 teaches that magnetic fillers can be added in an amount of 5 to 40% by weight of the ceramic particle which would overlap the claimed ranges (Pg. 8, Lines 28-36). At the time of filing it would have been obvious to add the magnetic particles of Ghosh ‘915 to the composition of Ghosh ‘431 because Ghosh ‘915 teaches that can impart magnetic properties to the composition (Pg. 8, Lines 28-36).
	As to Claim 13: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra). The reference(s) do not expressly teach the composition has a dielectric loss tangent in the range of about 0.05 to about 0.8. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, value of the dielectric loss tangent of the composition is a physical property of the composition. Therefore, the claimed effects and physical properties, i.e. a dielectric loss tangent in the range of about 0.05 to about 0.8, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process.
	As to Claim 14: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra). The reference(s) do not expressly teach the composition has a dielectric loss tangent in the range of about 0.25 to about 0.75. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively 
	As to Claim 15: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 1 (supra). Ghosh ‘431 further teaches that the composition can be used to make emi shielding articles (Pg. 1, Lines 9-22).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (WO 2014/130431, from the IDS dated 17 July 2019, hereinafter referred to as “Ghosh ‘431”) in view of Dipankar Ghosh (WO 2015/094915, hereinafter referred to as “Ghosh ‘915”) in further view of Alexander Botrie (US 2003/0010515, hereinafter referred to as “Botrie”).
As to Claim 6: Ghosh ‘431 and Ghosh ‘915 render obvious the composition of claim 3 (see above). 
Ghosh ‘431 does not teach that the composition includes a foamy material.
However, Botrie teaches that silicone foams can be used as an EMI material with fillers dispersed throughout [0017, 0020, 0026-0027]. Ghosh ‘431 and Botrie are analogous art in that they are from the same field of endeavor, namely EMI compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use the silicone foam of Botrie as the matrix material of Ghosh ‘431 because Botrie teaches that low hardness while maintaining desired properties [0027].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767